                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

UNITED STATES OF AMERICA                                         )
                                                                 ) Case No. 7:13-CR-0038
v.                                                               )
                                                                 )
OSHAY TERRELL JONES,                                             )
                                                                 ) By: Michael F. Urbanski
         Defendant.                                              ) Chief United States District Judge

                                      MEMORANDUM OPINION

         “Allowing the procedural posture of this case to overrun an individual’s liberty

undermines the integrity of the Court system and the value society places on judges to get

things right.” United States v. Black, 388 F. Supp. 3d 682, 689 (E.D. Va. 2019).

         This case is fraught with mistakes ─ by the petitioner proceeding pro se; by his trial

counsel; by the prosecution; by probation; and by the court.1 In his petition brought

pursuant to 28 U.S.C. § 2255, Oshay Terrell Jones (“Oshay Jones”)2 asks the court to look

past the many procedural mistakes in this case and reach the substance of his two ineffective

assistance of counsel claims. Oshay Jones argues first that, but for bad legal advice from his

trial counsel, he would have taken a favorable plea deal.3 Oshay Jones also contends his trial

counsel erred in failing to object to the drug weight calculated in the PSR, particularly the


1 Though these errors are discussed more fully in the opinion below, the court briefly summarizes the mistakes here:
(1)Trial counsel erred in telling Oshay Jones that he would be acquitted if the prosecution did not prove the drug
conspiracy amounted to 280 grams of cocaine base (“crack cocaine”). (2) Trial counsel also erred in failing to object to
paragraph 41 of the Presentence Report (“PSR”), which overstated the amount of crack cocaine Brandon Snead
purchased from Oshay Jones. (3) As demonstrated by evidence obtained at and after the evidentiary hearing held in May
2019, the government erred in mischaracterizing plea discussions in its motion to dismiss Oshay Jones’ habeas petition.
(4) Oshay Jones erred in abandoning this aspect of his habeas petition in response to the government’s
mischaracterization. (5) Probation erred in the calculation of the drug weight in the PSR. (6) The court erred in not
holding an evidentiary hearing in the first instance.
2 The court refers to Oshay Jones by his first and last name to distinguish him from his brother and codefendant,

Dominique Jones.
3 This claim is referred to as the Plea Offer Claim.


                                                           1
amount of crack cocaine Brandon Snead purchased from Oshay Jones.4 While this case is

procedurally complicated, Oshay Jones asks the court to address only these two instances of

ineffective assistance of counsel. For its part, the government, while acknowledging the

erroneous advice of Oshay Jones’ trial counsel, stands on procedure and insists that the

court lacks jurisdiction to provide a remedy.

           The court agrees with the government that Oshay Jones is procedurally barred from

raising the Plea Offer Claim but disagrees that the Snead Drug Weight Claim is likewise

barred. “In short, too much went wrong here.” United States v. Lockhart, 947 F. 3d 187, 199

(4th Cir. 2020) (Wilkinson, J., concurring).

           Accordingly, the court will GRANT in part and DENY in part Oshay Jones’ Rule

60(b) motion as to his habeas corpus petition. As detailed herein, the court will GRANT

habeas relief as to the Snead Drug Weight Claim and set the case down for resentencing.

However, because the Fourth Circuit Court of Appeals has ruled that Oshay Jones

abandoned the Plea Offer Claim, the court must DENY habeas relief on that claim.

               I.       Background Procedural History of Oshay Jones’ § 2255 Petition.

           Oshay Jones was indicted on May 16, 2013 for conspiracy to distribute 280 grams of

crack cocaine and went to trial in January 2014. During trial preparation, Oshay Jones was

advised by his trial counsel, based on counsel’s reading of the recent decision of the Supreme

Court of the United States in Alleyne v. United States, 570 U.S. 99 (2013), that the 280-gram

quantity alleged in the indictment was an element of the offense. As such, trial counsel told

Oshay Jones that if the 280-gram quantity was not proven at trial, he would be acquitted.


4   This claim is referred to as the Snead Drug Weight Claim.

                                                                2
Relying on that constitutionally ineffective advice, Oshay Jones dismissed any interest in plea

negotiations, including a favorable plea deal orally communicated to his prior counsel and

another even more favorable deal extended to his brother, Dominque Jones, on the eve of

trial.

         Oshay Jones, his brother Dominique Jones, and three others went to trial and were

convicted of the drug conspiracy, but not at the 280-gram level charged in the indictment.

Rather, relaying on a waterfall instruction given by the court over defendants’ objection, the

jury found that it was reasonably foreseeable to the defendants that the conspiracy involved

28 grams of crack cocaine. At sentencing, Oshay Jones was assigned a sentencing guidelines

base offense level of 34, based on the court’s finding that he was responsible for 1.4

kilograms of crack cocaine.5 With enhancements for a firearm, criminal livelihood, and role,

Oshay Jones topped the total offense level chart at 42. With a criminal history category of I,

Oshay Jones’ advisory sentencing guideline range was calculated at 360 to 480 months

imprisonment. The government recommended a sentence at the low end of the guideline

range, and the court, noting his criminal history and rough upbringing, varied downwards

and sentenced Oshay Jones to 280 months in federal prison.

         After the Fourth Circuit Court of Appeals denied Oshay Jones’ direct appeal, he filed

a pro se motion under 28 U.S.C. § 2255 challenging his conviction. Mot. to Vacate, ECF No.

448. Claim One of his original habeas petition expressly asserts ineffective assistance of

counsel as regards the PSR’s calculation of drug weight, both as to the amount seized during


5 The court found: “And that 1.4 kilograms of crack cocaine that was seized during the course of this conspiracy, that
was seized alone, is really a conservative – is really a conservative estimate of the amount of crack cocaine involved, and
it establishes a base offense level of 34.” Tr. of Sent. Hr’g, ECF No. 406, at 25. The court based this statement on
paragraph 45 of the PSR. Review of the trial transcript does not support seizure of that amount.

                                                             3
the conspiracy and the Snead Drug Weight Claim. Id. at 17-18. Oshay Jones filed a number

of amendments to his § 2255 petition, and on May 5, 2016 sought leave to amend his

petition to add the Plea Offer Claim as Claim 7. Mot. to Amend, ECF No. 464. On June 13,

2016, the court entered an order allowing Oshay Jones to amend his petition to add the Plea

Offer Claim as Claim 7.

         On July 15, 2016, the government responded to the Plea Offer Claim, captioned as

follows: “Response to Ground Seven ─ Jones Can’t Take Advantage of a Plea Offer That

Never Existed.” Mot. to Dismiss, ECF No. 475, at 9. The government’s motion explained:

                  Finally, Jones charges that his attorney misadvised him on the law
                  of lesser included offenses, and because of this bad advice, he
                  turned down a plea offer that would have resulted in him
                  receiving a sentence of ten years with no enhancements. He now
                  wants the benefit of that plea agreement.

                  An initial problem with this argument is that no such plea offer
                  existed. The government has searched its files, and found only a
                  draft plea agreement offered early in the case when Jones was
                  represented by Mr. Beers, hereinafter attached. The agreement is
                  assuredly not an agreement for 10 years, and contains
                  enhancements. Exhibit 7: Unsigned Plea Agreement. Nor,
                  considering the scope of Jones’ involvement in the drug trade and
                  the strength of the evidence available against him, would it have
                  been either reasonable or likely for the government to have
                  offered him such a low sentence.

Id. at 9.6 The unsigned plea agreement attached as Exhibit 7 to the government’s motion to

dismiss was anything but favorable to Oshay Jones, containing guideline stipulations of a base

offense level of 36, founded upon 2.8 to 8.4 kilograms of crack cocaine, and five enhancement



6 Oshay Jones was first represented by CJA counsel Paul Beers, who served as counsel from May 30, 2013 until August
1, 2013. David Walker represented Oshay Jones during the remaining pretrial period, at the January 2014 trial, and
through sentencing on June 26, 2014. On direct appeal, Oshay Jones was represented by Krysia Nelson. Oshay Jones
prosecuted his § 2255 petition pro se until the court appointed the Federal Public Defender on January 4, 2019.

                                                         4
points for being a leader, organizer or manager and possession a dangerous weapon. Unsigned

Plea Agreement, ECF No. 475-6, at 3. The government’s motion to dismiss further noted that

although Oshay Jones’ trial counsel David Walker had filed an affidavit on April 27, 2016

supporting the § 2255 petition, that affidavit only addressed the sufficiency of the evidence

presented at trial concerning drug weight, and did not address the claim that defense counsel

advised Oshay Jones that he would be acquitted if the government failed to prove the existence

of 280 grams. See First Walker Aff., ECF No. 460, at 2-5. The government’s motion to dismiss

concluded as follows: “In sum, Jones wants the benefit of an imaginary plea agreement based

on an imaginary error committed by his otherwise highly experienced counsel. This claim fails

because it is unsupported by fact, and is otherwise incredible.” Mot. to Dismiss, ECF No. 475,

at 10.

         Oshay Jones filed a response to the government’s motion to dismiss on August 11,

2016, in which he summarily stated that “Petitioner Moves this court to strike claims 6 and 7

from the record.” Pet’r Resp., ECF No. 491, at 1. Although his response goes on for thirty

pages, Oshay Jones nowhere else refers to Claim 7 (the Plea Offer Claim). Rather, the response

focuses on issues concerning the drug weight attributable to Oshay Jones and guidelines

enhancements for use of a firearm and his role in the conspiracy.

         The court granted the government’s motion to dismiss without holding an evidentiary

hearing in a memorandum opinion entered on January 18, 2017. Mem. Op., ECF No. 520. In

that opinion, the court addressed each of Oshay Jones’ claims, making no mention of the one

line from Oshay Jones’ August 11, 2016 response in which he moved to “strike claims 6 and

7 from the record.” Pet’r Resp., ECF No. 491, at 1. In addressing the merits of Claim 7 (the


                                              5
Plea Offer Claim), the court found no prejudice resulting from counsel’s faulty advice,

concluding as follows:

              But even assuming that counsel erroneously advised Jones
              regarding lesser-included offenses, Jones cannot show that there
              is a reasonable probability that he would have pleaded guilty had
              he been correctly advised because there is no evidence that the
              alleged ten-year plea deal existed. The government asserts that it
              never offered a ten-year deal. The government found only a draft
              agreement providing for a base offense level of 41, including
              various enhancements, which did not provide for a specific
              sentence. Plea Agree. at 3, ECF No. 475-6. Even allowing for a
              three-level reduction for acceptance of responsibility, had Jones
              agreed to the plea, he would have faced a potential advisory
              guideline range of 235 to 293 months. Jones does not claim, in
              his § 2255, that he would have been willing to take the plea deal
              that the government provided. Finally, he was sentenced to 280
              months’ incarceration, which falls within that potential advisory
              range of the plea agreement. Accordingly, Jones cannot establish
              a “likelihood of a result more favorable” to him had he agreed to
              plead guilty. Strickland [v. Washington,] 466 U.S. [668,] at 695
              [(1984)].

Mem. Op., ECF No. 520, at 6.

       On the issue of drug weight, the court’s opinion did not address Oshay Jones’ claim

that trial counsel was ineffective for not challenging the United States Probation Officer’s

finding in paragraph 41 of the PSR that Snead “bought one ounce per week for eight

months at a rate of $2,000 per ounce,” and in paragraph 45 of the PSR that “a total of 1.4

kilograms of crack cocaine was seized during the offense.” PSR, ECF No. 341, at 13.

Instead, the court focused on trial counsel’s generalized objections to the drug weight

attributable to him based on the jury’s finding that the conspiracy did not involve more than

280 grams of crack cocaine. In characterizing Oshay Jones’ claim as a generalized failure to

object to drug weight, as opposed to the specific findings in paragraphs 41 and 45 of the


                                               6
PSR, the court failed to address his argument that his counsel was ineffective by not

objecting to the amount of crack cocaine seized as reflected in paragraph 45 of the PSR and

the Snead Drug Weight Claim concerning paragraph 41 of the PSR.

       On February 21, 2017, Oshay Jones filed a Motion under Federal Rule of Civil

Procedure 59(e), asserting that the court misunderstood and misconstrued his argument.

Rule 59(e) Mot., ECF No. 525, at 3. Oshay Jones’ Rule 59(e) motion focused exclusively on

his claim that the court incorrectly calculated the drug weight in this case, and did not

mention the Plea Offer Claim. The court construed the motion as a successive § 2255

motion and dismissed it without prejudice on March 10, 2017. Mem. Op. and Order, ECF

Nos. 532 and 534.

       On April 10, 2017, Oshay Jones timely filed a notice of appeal to the order denying

his habeas petition to the Fourth Circuit Court of Appeals. On November 28, 2017, the

Fourth Circuit entered an order granting a certificate of appealability and ordered briefing on

the court’s failure to hold an evidentiary hearing on the Plea Offer Claim, as follows:

               Whether the district court abused its discretion in denying, absent
               an evidentiary hearing, Jones’ claim that he rejected a favorable
               plea offer based on his trial counsel’s allegedly erroneous advice.

Order Granting Certificate of Appealability, ECF No. 548.

       Meanwhile, back at the district court, Oshay Jones’ trial counsel, David Walker, filed

on December 20, 2017, a second affidavit, this time exclusively addressing the Plea Offer

Claim. In that affidavit, Walker stated as follows:

               It is my memory that Mr. Jones was offered the same plea deal
               that Dominique Jones was offered; that he had to testify against
               the rest of the co-conspirators and they would agree to a fixed
               term of 10 (ten) years (120 months) pursuant to 11(c)(1)(C) of
                                                7
               the Federal Rules of Criminal Procedure. I explained to Mr.
               [Oshay] Jones that if for any reason the Judge did not accept the
               Plea Agreement then he would be able to withdraw his plea and
               go to trial.

               I also discussed with him a letter from Melissa Friedman to
               Dominique where she also suggested that he take the Plea
               Agreement and my memory is that he already had a copy of that
               letter. I remember being surprised that he had a copy of that letter
               so quickly.

Second Walker Aff., ECF No. 551, at 2.

       A review of the Fourth Circuit’s docket regarding Oshay Jones’ appeal of the dismissal

of his § 2255 petition reveals that in its informal response brief filed on January 26, 2018, the

government took the position that Oshay Jones had abandoned Claim 7 (the Plea Offer Claim)

on which the Fourth Circuit had granted a certificate of appealability. Its argument focused

on the words Oshay Jones used in his August 11, 2016 response: “Petitioner Moves this court

to strike claims six and seven from the record,” Pet’r Resp., ECF No. 491, at 1, along with his

subsequent failure to mention Claim 7 (the Plea Offer Claim) again. Gov’t’s Informal Resp.

Br., ECF No. 19, at 4-6, United States v. Oshay Jones, No. 17-6484 (4th

Cir. Jan. 26, 2018). Oshay Jones responded by asserting that he “did not abandon his claim

and never intended to do so,” claiming instead that “[w]hen petitioner attempted to Strike

Claim 6 and 7 from the record he was referring to the government’s arguments.” Oshay Jones’

Informal Reply Br., ECF No. 20, at 2, United States v. Oshay Jones, No. 17-6484 (4th

Cir. Feb. 13, 2018). It is difficult to reconcile Walker’s Second Affidavit, filed in the district




                                                8
court on December 20, 2017, supporting Oshay Jones’ Plea Offer Claim with the assertion

that Oshay Jones had abandoned this claim in August 2016.7

         Nevertheless, in a per curiam opinion entered on March 12, 2018, the Fourth Circuit

accepted the government’s abandonment argument and affirmed the dismissal of the Plea

Offer Claim, finding as follows:

                  In its response brief, the Government contends that Jones
                  abandoned the claim on which we granted a certificate of
                  appealability. We agree. Jones requested that the district court
                  strike the claim, and Jones thereafter failed to present any further
                  argument on the claim in the district court. Jones’ assertion that
                  he was, in fact, requesting that the district court strike the
                  Government’s arguments on the claim is not credible.
                  Accordingly, we affirm the portion of the district court’s order
                  dismissing this claim.

Mem. Op. (per curiam), ECF No. 554, at 2. Thus, although the Fourth Circuit had issued the

certificate of appealability on the Plea Offer Claim, it never reached the merits of the claim as

it found that Oshay Jones had abandoned it.

         After the Fourth Circuit issued the mandate on his habeas appeal on May 4, 2018,

Oshay Jones filed a motion under Federal Rule of Civil Procedure 60(b) asking the court to

set aside its January 18, 2017, Order. Rule 60(b) Mot., ECF No. 571. Before addressing the

pending Rule 60(b) motion, the court must address revelations in the parallel § 2255

proceeding filed by Oshay Jones’ brother Dominique Jones.

                           II.      Dominique Jones’ Parallel § 2255 Petition.




7 Walker’s December 20, 2017 Second Affidavit does not appear to have been filed with the Fourth Circuit or docketed
there.

                                                          9
       On July 21, 2016, a few days after the government filed its motion to dismiss Oshay

Jones’ § 2255 petition, Oshay Jones’ brother and codefendant, Dominique Jones, filed his own

§ 2255 motion. Dominique Jones’ Mot. to Vacate, ECF No. 481. Evidentiary developments

in Dominique Jones’ habeas case bear to some degree on Oshay Jones’ case.

       Like his brother, Dominque Jones claimed that he received ineffective assistance of

counsel as to whether the 280-gram amount was an element of the offense, causing him to

reject a favorable ten-year plea agreement with no enhancements. In opposition to Dominique

Jones’ § 2255 motion, the government once again asserted that “[t]here was never any such

plea agreement.” Rather, “the government’s records show a draft plea agreement was at one

time presented to [Dominique] Jones,” which, if accepted, “would have produced a guidelines

sentencing range of 324-405 months of incarceration.” Mot. to Dismiss Dominique Jones’ §

2255 Motion, ECF No. 508, at 4.

       The government’s assertion that no ten-year plea deal had ever been offered

Dominique Jones was undermined by a letter submitted to the court by Dominique Jones on

January 9, 2017. The letter, authored by Dominique Jones’ trial counsel, Melissa Friedman,

referred to a ten-year plea agreement orally offered by the government pursuant to Rule

11(c)(1)(C) of the Federal Rules of Criminal Procedure shortly before trial, and contained

counsel’s recommendation that he accept this plea. Friedman Letter, ECF No. 518-1. The

court thereafter determined to conduct an evidentiary hearing in Dominique Jones’ case and

appointed counsel. Orders, ECF Nos. 545 and 547.

       An evidentiary hearing was conducted on April 25, 2018, at which both Dominique

Jones and his trial counsel testified. Minute Entry and Evidentiary Hr’g Tr., ECF Nos. 566


                                            10
and 570. At the hearing, the government explained that only one written plea agreement was

ever tendered to Dominique Jones, and his acceptance of that written plea agreement would

have resulted in more jail time than he ultimately received. Evidentiary Hr’g Tr., ECF No. 570,

at 6-7. Counsel for the government explained the existence of the recently revealed letter from

Dominique Jones’ counsel referencing an oral ten-year plea deal as follows:

              But, of course, doing her job, Ms. Friedman had been talking to
              me about maybe giving Mr. [Dominique] Jones a better deal. And
              as we got close to trial, I was more willing to consider that and
              said words to the effect of, “okay, if your client is interested in
              pleading guilty to ten years, you know, on a (c)(1)(C) sort of deal,
              come back and tell me and we’ll write something up and get it to
              you.”

              So nothing ever got written up because, in the course of all this,
              Mr. [Dominique] Jones – it seems from the letter that Ms.
              Friedman went and spoke to Mr. [Dominique] Jones, laid things
              out in the letter pretty clearly, and Mr. [Dominique] Jones was
              not interested in that, so nothing was ever reduced to writing.

              Looking – and what I have stood behind, if he had come back
              and said, “Yes, I would like a (c)(1)(C) for ten years,” then we
              would have gone forward and executed that.

Id. at 7. Despite the position taken earlier by the government in its motion to dismiss

Dominique Jones’ habeas petition, this testimony establishes that an oral ten-year plea deal

under Federal Rule of Criminal Procedure 11(c)(1)(C) was extended to Dominique Jones by

the government before trial.

               III.   Procedural History of Oshay Jones’ Rule 60(b) Motion.

        Shortly after the Dominique Jones evidentiary hearing was held, on May 4, 2018, the

Fourth Circuit issued its mandate on Oshay Jones’ appeal of the denial of his § 2255 motion.

Within a few weeks, on May 21, 2108, Oshay Jones filed a Rule 60(b) motion seeking relief


                                              11
from the January 18, 2017 dismissal of his habeas petition, citing extraordinary circumstances.

Rule 60(b)(6) Mot., ECF No. 571. Oshay Jones filed a supplemental rule 60(b) motion on July

26, 2018.

       Given the revelations at Dominique Jones’ evidentiary hearing, on January 4, 2019, the

court entered an order appointing counsel for Oshay Jones on his motion to reconsider the

January 18, 2017 order denying his § 2255 petition and establishing a briefing schedule on the

motion. In that order, the court indicated that it would only address the Plea Offer Claim as

the other issues “have been thoroughly considered by this court and the Fourth Circuit Court

of Appeals.” Order, ECF No. 594, at 2. An evidentiary hearing was held on May 23, 2019.

       A.     Oshay Jones’ Rule 60(b) Evidentiary Hearing – May 23, 2019.

       Three witnesses testified at the May 23, 2019 evidentiary hearing: Oshay Jones, his trial

counsel, David Walker, and trial counsel for the government, AUSA Andrew Bassford. At the

outset of the hearing, the government stated that it “continues to assert that it did not offer

Mr. Jones a ten-year deal.” Evidentiary Hr’g Tr., ECF No. 652, at 28. Counsel for the

government stated that “there would have been calls for me to be fired if I had asked for Mr.

Jones to get ten years. The police chief would have gone to the U.S. Attorney and demanded

that I be removed from the case and/or disciplined. I don’t – I could not have gotten law

enforcement approval for that. I doubt I could have gotten managerial approval for that.” Id.

at 28-29.

       Oshay Jones testified that he was approached by his counsel David Walker shortly

before trial and was told that the government was offering him a plea for 12 years which could

be lowered upon cooperation. The week before trial, the government offered him a ten-year


                                              12
deal which would be lowered by 25 per cent if he testified against codefendant Jawaan Turner.

Id. at 64-65. Oshay Jones testified that he responded by saying “They’re lying about the drugs;

I ain’t gonna take that plea.” Id. at 64. Oshay Jones testified that he learned that the

government had offered his brother a ten-year plea agreement. Id. at 66-67. Oshay Jones

testified that he responded to Walker: “I said – I said, ‘The witnesses is lying about them

drugs.’ I said, ‘I did not sell the amount of drugs that they said, the crack.’ I said, ‘I was selling

drugs, but not that amount.’” Id. at 67. As regards the legal advice he received, Oshay Jones

testified that his counsel told him “[i]f the government don’t prove it’s 280 grams, based on

the case law right here, you’re going to be acquitted of this charge.” Id. at 70. Later, Oshay

Jones testified “Walker, basically, he said, ‘Oshay, don’t plead to this; they got to prove this

280 grams.’” Id. at 98. As regards his reliance on his counsel’s advice, Oshay Jones testified:

               [I]f Walker didn’t give me that bad advice, I would have took the
               plea for the ten years, because there wasn’t no benefit for me
               going to trial. I wasn’t going to deny the conspiracy. All I’m saying
               is, like, I didn’t sell 280 grams, and I could prove my case that I
               didn’t sell 280.

Id. at 74. Although Oshay Jones repeatedly testified that he signed a document reflecting that

he declined the plea offer, id. at 65, 76, 90-92, 99, such a document has never surfaced.

       Oshay Jones’ trial counsel, David Walker, also testified at the evidentiary hearing.

Walker testified that he did not “remember being offered the plea agreement. I remember

talking to him about a plea agreement, but I never remember Andrew offering – I mean, Mr.

Bassford offering me a plea agreement.” Id. at 107. While Walker’s memory was hazy on

certain details, he recalled that his client was not interested in a plea agreement. Id. When asked

about plea discussions with the government in this case, Walker testified:


                                                 13
               I don’t remember. I don’t remember ever talking to Mr. Bassford
               about a plea agreement. But I don’t remember a lot of things
               about this case. And if it hadn’t been for Melissa Friedman’s
               letter, I would not have – my memory was that there wasn’t a plea
               agreement. But when I saw that, it just – it was so shocking to me
               that he was in jail and got that. That was something unusual. It
               was not something I was used to.

Id. at 121.

       Walker testified that his memory of events was refreshed by seeing Melissa Friedman’s

letter to Dominique Jones. In fact, Walker testified that he had contemporaneous discussions

with Oshay Jones about the plea offer mentioned in Friedman’s letter to Dominique Jones.

Walker testified that he was shocked that Oshay Jones, who was housed in a different pod at

the jail from Dominique Jones, had the Friedman letter within a day of Dominique Jones

receiving it. Id. at 108-109. Walker testified:

               I remember talking about a plea offer. I remember having
               discussions whether he would be interested in one. I – and I
               remember this letter. And I remember that somebody told me –
               it could have been Oshay. It could have been Andrew. It could
               have been me telling him. I don’t know. But I have a memory of
               talking to Oshay about this particular plea agreement that had
               been previously offered to Dominique; and, at least in my mind
               at the time, I thought it had been offered to Oshay.

Id. at 110. When pressed on specifics, Walker stated:

               I don’t – my memory of two thousand – of that trial – that was
               the week of the trial. We were – it was a very, very big, long trial,
               with lots of discovery. It was – I was busy as hell. And I just – I
               remember that we were talking about, would he be interested in
               a plea, whether it was the – and it was these parameters that I was
               asking about, what’s in the letter.

Id. at 111.




                                                  14
       At the same time, Walker testified about his response to an email inquiry from AUSA

Bassford in July 2016, where Walker wrote: “If I were called to testify, I would testify that I

do not recall any plea deal being offered, nor do I recall Oshay asking about a plea deal.” Email

String, ECF No. 616-1, at 1. When questioned about this email at the evidentiary hearing,

Walker testified “[t]hat was my memory at that time.” Evidentiary Hr’g Tr., at 112. Walker

testified that his memory was jogged after he found Friedman’s letter. Id. at 115. Consistently,

Oshay Jones testified that Walker’s Second Affidavit came about after he sent Walker a copy

of Friedman’s letter to Dominique Jones, confirming Dominique’s pretrial decision to decline

the ten-year plea offer. Id. at 81-82.

       At the end of the day, Walker testified that shortly before trial he became aware of

Friedman’s letter and “had a discussion with Oshay about taking a plea or not taking a plea.”

Id. at 116. Walker advised Oshay Jones “[t]hat if this plea were offered to him and we could

get this in writing, that he needed to take it.” Id. at 117. In response, Oshay Jones asked Walker

about what defenses he had at trial. Walker advised Oshay Jones as follows:

               Well, at that time I had read the Alleyne versus United States.
               And at that time, I was under the evidently false impression that
               the 280 grams that the government indicted him on was an
               element of the offense.

               And so I said, “If we can get the jury to believe that there was
               less than two – that you distributed less than – there’s no proof
               beyond a reasonable doubt that you were less than 280 grams,
               and, in fact, you’re not guilty of that, the if that’s an element, that
               being an element of [the offense], then that would mean that you
               would be not guilty.”

Id. at 117-118.




                                                 15
       After being reminded of the Friedman letter in 2017, Walker executed and docketed

his Second Affidavit on December 20, 2017 stating that he recalled Oshay Jones being offered

the same plea deal offered to his brother Dominique Jones. Id. at 127, 131; Second Walker

Aff., ECF No. 551.

       In addition, it was Walker’s understanding that any plea agreement would involve

Oshay Jones’ cooperation with the government, as to which his client was not interested. Evid.

Hr’g Tr., ECF No. 652, at 132-133.

       Oshay Jones called the AUSA who prosecuted the case, Andrew Bassford, as a witness.

Bassford explained:

              Your Honor, Mr. Jones filed his 2255 with great certainty that
              there was a plea agreement. I didn’t remember any such thing,
              and as I’ve said before, did not believe that there was one. But
              it’s always better to ask the question and find the truth, as
              opposed to just boldly asserting something arrogantly and then
              be proven wrong. So I approached Mr. Walker as genteelly as I
              could.

Id. at 144. At that point, in July, 2016, Bassford and Walker had exchanged emails about the

existence of a written plea agreement. Id. at 141-145; see Email String, ECF No. 616-1. In

explaining the government’s assertion in the motion to dismiss that no plea agreement existed,

Bassford explained that when he drafted the motion to dismiss, he relied on Walker’s email,

ECF No. 652, at 148, and testified as follows:

              But if I didn’t offer a plea agreement, and I don’t remember a
              plea agreement, and Mr. Walker says he doesn’t remember a plea
              agreement, that to me means there was no plea agreement.




                                             16
Id. at 147.8

          Bassford conceded that his memory was refreshed as to the existence of an oral plea

offer in Dominique Jones’ case. Id. at 154. As regards plea negotiations with counsel for

Dominique Jones, Bassford acknowledged that he agreed with Friedman that if Dominique

Jones would accept the ten-year Rule (11)(c)(1)(C) plea, he would ask the court to accept it.

Id. at 160. At the same time, Bassford remained firm that no ten-year plea offer was tendered

to Oshay Jones given the seriousness of that prosecution. Bassford explained that local police

officers “were very, very serious about seeing Oshay Jones convicted and given a long

sentence. They would have viewed a ten-year plea agreement as frivolous and insulting.” Id.

at 157.

          At the close of the evidence, the court summarized as follows:

                  Although, you know, I feel like, after sitting here and listening to
                  Mr. Jones and Mr. Walker, that I think I have a really good
                  understanding of what happened in this case, and that is that
                  Dominique Jones got – that Melissa Friedman went to Mr.
                  Bassford and said, “If I can get him to take ten years, will the
                  government agree to it?” Mr. Bassford agrees to it. She goes and
                  talks to Dominique. There is a – he doesn’t accept it; he won’t
                  accept it. She writes a letter confirming it, and that letter
                  somehow makes its way down to Oshay Jones. Mr. Oshay Jones
                  talks with David Walker about it, and Oshay Jones does not
                  accept the – based on the advice of Mr. Walker, is not interested
                  in such a plea deal as well. I think that’s what the evidence shows.
                  I think that’s the way this comes out.

Id. at 175.

          B. Post-Hearing Procedure and Briefing.



8 Bassford testified that he “combed the records in this case, looking for any and everything bearing on what the
defendant had to say in his pleading.” Id. at 156.

                                                           17
       Following the evidentiary hearing, the court entered an order outlining issues on which

it needed briefing, including the appropriateness of a Rule 60(b) motion; the timeliness of a

Rule 60(b) motion; and Strickland v. Washington, 466 U.S. 668 (1984), prejudice. Order, ECF

No. 624. An additional status conference was held on June 3, 2019 at which the court and

counsel discussed issues to be addressed on brief, a briefing schedule, and a dispute over access

to Walker’s recently located file. The court outlined the issues facing the court, including

whether a Rule 60(b) avenue was available to Oshay Jones or whether his motion should be

appropriately considered a successive § 2255 petition. Upon questioning by the court, the

government declined to waive a timeliness defense under Rule 60(b), taking the position that

no injustice transpired in this case due to the lack of prejudice. The government responded

that “[i]n this case there has been no evidence, neither documentary nor testimonial, that the

government was ever willing to entertain any plea deal with respect to Mr. Jones.” Tr. of

Status Conference, ECF No. 654, at 9.

       The next day, June 4, 2019, counsel for Oshay Jones submitted a June 26, 2013, letter,

discovered in the files of Oshay Jones’ former CJA counsel Paul Beers, discussing a fourteen-

year non-cooperation plea deal Beers had discussed with the government and confirming

Oshay Jones’ lack of interest in such a plea agreement. June 26, 2013, Letter from Paul Beers

to Oshay Jones, ECF No. 638-1. In submitting this letter, counsel for Oshay Jones stated:

              Counsel respectfully submits that this letter conclusively
              demonstrates that the government’s statements in its original
              motion to dismiss Mr. Jones’s petition, that no plea offer was ever
              made, were incorrect. See Federal Rule of Civil Procedure
              60(b)(3); United States v. Williams, No. 18-6797, 2019 U.S. App.
              LEXIS 4892, 2019 WL 719035 (4th Cir. Feb. 20, 2019).



                                               18
               The letter further refutes the May 2019 testimony by the
               government prosecutor that he never made any plea offer to Mr.
               Jones that did not require cooperation; that he never would have
               offered a plea agreement in line with Mr. Jones’s testimony; and
               that no oral plea offers to counsel for Mr. Jones were ever made.

Am. Submission of Add’l Evidence, ECF No. 638, at 1-2.

        The government responded on July 18, 2019, asserting that following review of the

late-breaking Beers letter and the May 23, 2019 testimony at the evidentiary hearing, its

“position remains the same: the Court lacks jurisdiction over this matter and Federal Rule of

Civil Procedure 60(b) does not vest this Court with jurisdiction.” Response, ECF No. 661, at

1. The government disagreed that the new Beers letter supported Oshay Jones’ claim that the

government misrepresented the existence of a plea agreement in its motion to dismiss,

distinguishing plea discussions with Beers from the “the 10-year plea offer allegedly made to

David Walker that underpins Jones’ habeas petition and Rule 60(b) motion.” Id. at 5. The

government also disputed that this letter was inconsistent with the testimony at the evidentiary

hearing, stating “counsel’s aspersions about AUSA Bassford’s testimony are not supported by

the transcript, and counsel’s conclusions and empty rhetoric should be rejected.” Id. at 7.

       On July 15, 2019, Oshay Jones sought leave of court to brief the Snead Drug Weight

Issue, arguing that although he had raised this claim, the court had not addressed it. Mot. to

Permit Briefing of Add’l Issue Previously Raised But Never Ruled On, ECF No. 658.

Specifically, Oshay Jones contends that the court, while addressing other drug weight issues,

never specifically addressed his claim that his trial counsel was ineffective for not objecting to

the probation officer’s miscalculation of the drug weight sold to Brandon Snead as reflected




                                               19
in paragraph 41 of the PSR. In order to fully address all issues in this case, the court permitted

Oshay Jones to brief this issue. Oral Order, ECF No. 660.

           With this procedural backdrop, Oshay Jones filed his post-hearing brief on September

17, 2019, and the government filed its opposition on December 13, 2019. At this point, Oshay

Jones asks that the court vacate his judgment and implement one of three remedies for the

claimed ineffective assistance of counsel: (1) Permit him to accept the plea offer made in 2013;

(2) retry the case; or (3) grant a full resentencing.

     IV.      Jurisdiction of the Court to Address Oshay Jones’ Claims.

           A. Federal Rule of Civil Procedure 60(b).

           Rule 60 permits a court to correct orders and provide relief from judgment under the

following circumstances:

           (1) mistake, inadvertence, surprise, or excusable neglect;

           (2) newly discovered evidence that, with reasonable diligence, could not have been

discovered in time to move for a new trial under Rule 59(b);

           (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or

misconduct by an opposing party;

           (4) the judgment is void;

           (5) the judgment has been satisfied, released or discharged; it is based on an earlier

judgment that has been reversed or vacated; or applying it prospectively is no longer equitable;

or

           (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).


                                                     20
       Rule 60(b) is an “extraordinary remedy” which sets aside “the sanctity of [a] final

judgment.” Compton v. Alton Steamship Co., Inc., 608 F.2d 96, 102 (4th Cir. 1979) (citation

and internal quotation marks omitted). A court must balance the competing policies favoring

the finality of judgments and justice being done in view of all of the facts, to determine, within

its discretion, whether relief is appropriate in each case. Compton, 608 F. 2d at 102; Square

Const. Co. v. Washington Metro. Area Transit Auth., 657 F. 2d 68, 71 (4th Cir. 1981).

       A Rule 60(b) motion must be made within a “reasonable time,” and for reasons (1)

through (3), “no more than a year after the entry of the judgment or order or the date of the

proceeding.” Fed. R. Civ. P. 60(c). The party moving for relief from judgment under Rule

60(b) bears the burden of showing timeliness. Wells Fargo Bank, N.A. v. AMH Roman Two

NC, LLC, 859 F.3d 295, 300 (4th Cir. 2017). A movant must first show that he has moved in

a timely fashion, that he has a meritorious defense to the judgment, that the opposing party

would not be unfairly prejudiced by a set aside, and show exceptional circumstances. See

Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011); Werner v. Carbo, 731 F.2d 204, 206-07

(4th Cir. 1984) (citing Compton, 608 F.2d at 102). If a movant satisfies these three

requirements, then he must show that his motion falls under one of the six grounds set forth

in Rule 60(b). Werner, 731 F.2d at 207.

       Because the time limit in Rule 60(c) is an affirmative defense, and not a jurisdictional

bar, it is subject to equitable tolling. Equitable tolling is appropriate in those “rare instances

where ─ due to circumstances external to the party’s own conduct ─ it would be

unconscionable to enforce the limitation against the party and gross injustice would result.”


                                               21
Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003) (quoting Harris v. Hutchinson, 209 F.3d 325,

330 (4th Cir. 2000)); United States v. Prescott, 221 F.3d 686, 688 (4th Cir. 2000) (“§ 2255’s

limitation period is subject to equitable modifications such as tolling.”). Equitable tolling of

petitions for collateral review is available only when a defendant demonstrates “‘(1) that he

has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in

his way and prevented timely filing.’” Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting

Pace v. DeGuglielmo, 544 U.S. 408, 418 (2005)). “[T]he second prong of the equitable tolling

test is met only where the circumstances that caused a litigant’s delay are both extraordinary

and beyond its control.” Menominee Indian Tribe of Wis. v. United States, 136 S.Ct. 750, 756

(2016) (emphasis in original).

        B. Application of Rule 60(b) to Oshay Jones’ Two Pending § 2255 Claims.

        As outlined above, Oshay Jones presents two Rule 60(b) claims, the Plea Offer Claim

and the Snead Drug Weight Claim, which he argues arise under Rule 60(b)(3) and 60(b)(6),

respectively.

                 1. Plea Offer Claim.

        Citing Lafler v. Cooper, 566 U.S. 156, 174 (2012), Oshay Jones claims that his counsel’s

deficient advice caused him to reject a favorable plea deal, violating the Sixth Amendment.9 In



        9  Criminal defendants have a Sixth Amendment right to effective legal assistance. Strickland v.
Washington, 466 U.S. at 687. In order to establish that counsel’s assistance was not reasonably effective, a
defendant must satisfy a two-prong analysis: He must show both that (1) counsel’s performance fell below an
objective standard of reasonableness; and (2) he was prejudiced by counsel’s alleged deficient performance.
Strickland, 466 U.S. at 669.
         When considering the reasonableness prong of Strickland, courts apply a “strong presumption that
counsel’s conduct falls within the wide range of reasonable professional assistance.” Id. at 689; see also Gray
v. Branker, 529 F.3d 220, 228–29 (4th Cir. 2008). “The performance of counsel is measured in terms of
‘reasonableness under prevailing professional norms.’” Gray, 529 F.3d at 228 (quoting Strickland, 466 U.S. at
                                                      22
Lafler, the defendant, relying on ineffective advice of counsel, declined a favorable plea offer

and went to trial, resulting in a longer sentence than reflected in the plea bargain. The Court

held:

                  If a plea bargain has been offered, a defendant has the right to
                  effective assistance of counsel in considering whether to accept
                  it. If that right is denied, prejudice can be shown if loss of the
                  plea opportunity led to a trial resulting in a conviction on more
                  serious charges or the imposition of a more serious sentence. . . .

                  If no plea offer is made, or a plea deal is accepted by the
                  defendant but rejected by the judge, the issue raised here simply
                  does not arise.

Id. at 168. Here, as in Lafler, both sides agree that Oshay Jones was provided constitutionally

ineffective assistance of counsel regarding trial counsel’s advice that Oshay Jones would be

acquitted if the government could not prove the 280 grams of crack cocaine charged in the

indictment. The parties disagree as to whether a plea offer was made to Oshay Jones.

         The facts revealed at the evidentiary hearing and subsequently provided to the court

establish that the government discussed the terms of proposed plea agreements on more than

one occasion. The record reflects that Oshay Jones was offered a written plea agreement early

on while he was still represented by Paul Beers, which was rejected as being unfavorable. 10

Later, counsel for the government and Beers discussed a more favorable plea agreement for a


688). The court must judge counsel “on the facts of the particular case,” and assess counsel’s performance
“from counsel’s perspective at the time.” Strickland, 466 U.S. at 689.
         To satisfy the prejudice prong of Strickland, a defendant must show that there is a reasonable
probability that, but for counsel’s unprofessional error, the outcome of the proceeding would have been
different. Id. at 694. “A reasonable probability is a probability sufficient to undermine confidence in the
outcome.” Id.

10 This written proposal contained stipulations yielding an advisory sentencing guidelines range of 235-293 months.

Unsigned Plea Agreement, ECF No. 475-1, at 3. As the court’s January 18, 2017 memorandum opinion noted, Oshay
Jones’ sentence of 280 months fell within this range. Mem. Op., ECF No. 520, at 6.

                                                         23
14-year sentence, which could be further reduced if Oshay Jones cooperated. June 26, 2013,

Letter from Paul Beers to Oshay Jones, ECF No. 636-1. Still later, and immediately before

trial, the government offered Oshay Jones’ brother and codefendant, Dominique Jones, a ten-

year binding plea agreement. Oshay Jones got wind of the plea offer and discussed it with his

counsel, testifying that he rejected it based on his counsel’s faulty Alleyne advice. See Second

Walker Aff., ECF No. 551, at 2; Friedman Letter, ECF No. 518-1; Evidentiary Hr’g Tr., ECF

No. 652, Test. of Oshay Jones, at 74.

         As to the Plea Offer Claim, it is worth noting that Oshay Jones does not contend that

the government intentionally misrepresented the nature of plea negotiations when it filed its

motion to dismiss the § 2255 petition.11 Rather, Oshay Jones maintains that the government’s

assertion that it only offered Oshay Jones the Unsigned Plea Agreement is demonstrably

mistaken, as evidenced by the Friedman letter, the Second Walker Affidavit and the Beers’

letter. Because the court relied on the government’s representation that no ten-year plea

agreement existed when it granted the government’s motion to dismiss, Oshay Jones asserts

that the court has jurisdiction to consider his claim under Rule 60(b)(3).

          As much as the court is now convinced that Oshay Jones was prejudiced by ineffective

assistance of counsel on the Alleyne issue, two procedural hurdles stand in the way of the

court reaching the merits of the Plea Offer Claim. First, Oshay Jones missed the one-year time




11 The court agrees. Based on the evidence presented at the evidentiary hearing, including the testimony of Walker and

Bassford, as corroborated by the substance of their July 2016 email string, ECF No. 616-1, it is clear that the
government did not intentionally misrepresent the state of plea negotiations in its July, 2016 motion to dismss. While
evidence adduced at the evidentiary hearing suggests now that the government’s brief was mistaken, the court
specifically finds that counsel for the United States acted in good faith based on the information available at the time.

                                                            24
period for filing a Rule 60(b)(3) claim. Second, the Fourth Circuit held in its March 12, 2018

per curiam memorandum opinion that Oshay Jones abandoned this claim.

       As regards the timeliness of the Plea Offer Claim, Oshay Jones principally relies on

United States v. Williams, 753 F. App’x 176 (4th Cir. 2019) (per curiam). In Williams, a

petitioner claimed that the government made “material misrepresentations during the original

§ 2255 proceeding that prevented him from fully and fairly presenting certain ineffective

assistance of counsel claims.” Id. at 177. Some five years after the dismissal of his § 2255

petition, Williams raised concerns about DNA testing based on claimed newly discovered

evidence. The district court rejected Williams’ motion as being an unauthorized, successive §

2255, and Williams appealed. The Fourth Circuit Court of Appeals agreed with Williams that

his claim should be allowed to proceed under Rule 60(b)(3) and remanded the case to the

district court to address whether his Rule 60(b)(3) motion was timely filed.

       On remand, Williams argued that his claim was filed within a year of obtaining

documents from new counsel forming the predicate for Rule 60(b)(3) relief. Williams argued

“that this withholding of evidence and purposeful misconduct prevented him from seeking

Rule 60(b)(3) relief sooner and prevented him from having a full and fair § 2255 proceeding

because the Court relied on the Government’s misrepresentations in denying § 2255 relief.”

Order, Williams v. United States, No. 5:08cv41-KDB, ECF No. 116, at 5 (W.D. N.C. Sept.

10, 2019). The district court found Williams’ Rule 60(b)(3) claim to be untimely as he filed it

more than one year after the entry of judgment and equitable tolling was not warranted. As to

traditional equitable tolling, the district court noted that Williams “has not demonstrated that

extraordinary circumstances exist that would make it unconscionable to enforce the statute of


                                              25
limitations and that gross injustice would result from doing so.” Id. at 14 n.5. In particular, the

court found that the new evidence did not establish Williams’ factual innocence, and that

errors in the DNA analysis would only have provided impeachment evidence. Moreover, the

court found no clear and convincing evidence of misrepresentation on the part of the

government, concluding that Williams’ “claim is more accurately a claim of newly discovered

evidence that should have been raised under Rule 60(b)(2).” Id. at 17.

       In its opposition to Oshay Jones’ Rule 60(b)(3) motion on the Plea Offer Claim, the

government adheres to its position that no ten-year plea offer was ever extended to Oshay

Jones. Accepting the government’s representation at face value, the court dismissed Oshay

Jones’ original petition. Mem. Op., ECF No. 520, at 6. Even now, with the benefit of an

evidentiary hearing, it remains murky as to what the government offered Oshay Jones. Plainly,

the issue is not as clear-cut as the government represented in its original motion to dismiss.

There, it stated rather categorically that “[a]n initial problem with this argument is that no such

plea offer existed. The government has searched its files and found only a draft plea agreement

offered early in the case when Jones was represented by Mr. Beers, hereinafter attached. The

agreement is assuredly not an agreement for 10 years, and contains enhancements.” Mot. to

Dismiss, ECF No. 475, at 9. The evidentiary hearing established that Oshay Jones was aware

of the ten-year plea agreement offered to his brother Dominique and determined not to pursue

it based on his counsel’s advice that he would be acquitted if the government could not prove

the 280 grams. Further, the Beers letter provided after the evidentiary hearing established that

Oshay Jones’ counsel and the government had plea discussions in the 14-year range. With the

benefit of 20/20 hindsight, the court should have convened an evidentiary hearing on this


                                                26
issue when it was first raised instead of granting the government’s motion to dismiss, and the

Fourth Circuit was correct to grant a certificate of appealability on this issue.

        Plainly, Oshay Jones’ Rule 60(b)(3) motion, filed as it was on May 21, 2018, is time-

barred under Rule 60(c) as it was filed more than a year after the court’s dismissal of his § 2255

petition in January 18, 2017 or the denial of his Rule 59 motion on March 10, 2017. While

Oshay Jones’ Fourth Circuit appeal was pending throughout most of that period,12 “[i]t is well-

established that the pendency of an appeal does not toll the one-year maximum period for

filing motions under Rule 60(b)(1)-(3).” Federal Land Bank of St. Louis v. Cupples Bros., 889

F.2d 764, 766-67 (8th Cir. 1989); Nevitt v. United States, 886 F.2d 1187, 1188 (9th Cir. 1989);

Hancock Indus. v. Schaeffer, 811 F.2d 225, 239 (3rd 1987) (“The one year time limit is not

extended by the maintenance of an appeal.”); Carr v. District of Columbia, 543 F.2d 917, 925-

26 (D.C. Cir. 1976) (“We see no elasticity in Rule 60(b)’s one-year time limit on motions to

which it applies; it is not judicially extendable, nor does an appeal from the judgment have the

effect of tolling or enlarging it.”); Transit Cas. Co. v. Security Trust Co., 441 F.2d 788, 791

(5th Cir. 1971) (“Although plaintiffs appealed from the order of dismissal, such appeal does

not toll the time for making a 60(b) motion.”). While it does not appear that the Fourth Circuit

has spoken on this issue, a number of district courts in this circuit have so held.

                 That the Plaintiff had filed a notice of appeal in the interim is
                 immaterial for the purposes of the one-year time limitation. See
                 Quality Tech Co. v. Stone & Webster Eng’g Co., Inc., 7 F.3d 234
                 (6th Cir. 1993) (unpublished per curiam opinion) (“Even though
                 the case was pending on appeal, the one-year time period for
                 filing a motion under Rule 60(b) is not extended.”) (citing Goland
                 v. CIA, 607 F.2d 339, 372 (D.C. Cir. 1978) (“The one-year period

12The Fourth Circuit issued its mandate on May 4, 2018, and Oshay Jones filed the pending Rule 60(b) motion on May
21, 2018.

                                                        27
               [for filing a Rule 60(b) motion] is not tolled by a pending appeal,
               and under the federal rules no court has power to extend the
               deadline.”) cert. denied, 445 U.S. 1312 (1980).

Wilder v. Irvine, No. 6:08cv0020, 2009 WL 3665843, at * 2 (W.D. Va. Nov. 3, 2009). See

United States v. Mizrach, Civ. No. WDQ-11-1153, 2012 WL 414806 (D. Md. Feb. 7, 2012);

Brockenbrough v. Johnson, 2:07cv423, 2012 WL 5423706 (E.D. Va. Nov. 6, 2012). As Oshay

Jones’ Rule 60(b)(3) motion was not filed within one year of the district court’s dismissal of

his § 2255 petition, it is time-barred.

       Nonetheless, the court will consider whether the time for filing Oshay Jones’ Rule

60(b)(3) motion should be extended under the doctrine of equitable tolling. Oshay Jones

argues that the government misrepresented the nature of plea offers available to him in its

motion to dismiss. There, the government stated that Oshay Jones had not been offered a ten-

year plea deal and that the only plea agreement found in its file was an unsigned one providing

for a guidelines sentence consistent with the sentence Oshay Jones ultimately received.

Evidence obtained during and after the evidentiary hearing point to the existence of oral plea

discussions between counsel for the government and counsel for Oshay Jones and his brother

Dominique involving far shorter sentences than the one Oshay Jones is currently serving. The

court only became aware of these oral plea discussions after revelation of the Freidman letter

and the evidentiary hearing held in Dominique Jones’ case on April 25, 2018. Less than a

month later, on May 21, 2018, Oshay Jones filed his Rule 60(b) motion.

       Based on these unique circumstances, an argument can be made that equitable tolling

ought to apply to Oshay Jones’ Rule 60(b)(3) motion. Indeed, before the April 25, 2018

evidentiary hearing in Dominique Jones’ case, the government was steadfast in maintaining


                                               28
that no ten-year plea deals had been offered in either brother’s case. On the other hand, to the

extent that the government’s motion to dismiss was misleading on the issue of plea offers

extended to him, Oshay Jones certainly knew of these plea offers as evidenced by his testimony

at his own evidentiary hearing. Given his knowledge of the plea offer extended to him as

reflected in the Beers letter of June 26, 2013, and his discussions with David Walker on the

eve of trial about the letter Melissa Friedman sent his brother Dominique Jones, Oshay Jones

can hardly blame his untimely filing of his Rule 60(b)(3) motion on the claimed misleading

position taken by the government in its motion to dismiss. In short, misleading as Oshay Jones

claims the motion to dismiss to be, he is in no position to claim that it “stood in his way and

prevented timely filing.” Holland v. Florida, 560 U.S. at 649.

       Even were the court to find equitable tolling applied to Oshay Jones’ Rule 60(b)(3)

motion concerning the Plea Offer Claim, it is otherwise procedurally barred because the

Fourth Circuit has held that claim to be abandoned, finding Oshay Jones’ arguments to the

contrary to be “not credible.” Mem. Op. (per curiam), ECF No. 554, at 2. As a result,

regardless of the substantive merits of Oshay Jones’s Plea Offer Claim under Lafler, the time

limits of Rule 60(c) and the Fourth Circuit’s prior ruling on abandonment prevent this court

from reaching the merits of that claim.

              2. Snead Drug Weight Claim.

       The same is not true with the Snead Drug Weight Claim. As regards that claim, Oshay

Jones relies on the “catch-all clause” of Rule 60(b)(6) providing “the court with a grand

reservoir of equitable power to do justice in a particular case and vest[ing] power in courts

adequate to enable them to vacate a judgment whenever such is appropriate to accomplish


                                              29
justice where relief might not be available under any other clause in 60(b).” Compton, 608

F.2d at 106-07 (internal citations and quotations omitted). Unlike Rule 60(b)(3), a motion

under Rule 60(b)(6) is not bound by the hard and fast one-year time limit; it need only be

brought within a reasonable time.

       Oshay Jones complains that trial counsel failed to object to the miscalculation of the

drug weight attributable to him in the PSR. In that regard, Oshay Jones claims that the

probation officer mischaracterized Brandon Snead’s trial testimony as to the amount of crack

cocaine Snead purchased from him. Oshay Jones asserts that neither this court nor the court

of appeals addressed this argument in their habeas rulings.

       Oshay Jones claims that the court’s January 18, 2017 memorandum opinion

mischaracterized his argument that his counsel was ineffective for failing to object that the

PSR miscalculated the drug weight attributable to him and never addressed his claim on the

merits. The government counters that the Fourth Circuit rejected this claim on direct appeal

and previously declined to grant a certificate of appealability on this issue, leaving nothing for

this court to decide.

       On direct appeal, Oshay Jones argued that the drug weight calculations in the PSR were

erroneous for “double counting,” as follows:

               It is clear that the Report’s calculation suffers from double
               counting. The money that was converted into drug weight
               necessarily included money received for drugs that were also
               included in the drug weight. Also, the powder cocaine included
               in the PSIR was converted to crack cocaine that had already been
               included in the calculation. Finally, the calculation included
               historical drug weight taken from government reports of
               statements provided by unreliable ‘snitch-type’ witnesses. The
               factual findings in the PSIR were clearly erroneous and thus the
               Court did not properly rely on them for the proposition that 1.4
                                               30
               kilos had been “seized” from the conspiracy when the evidence
               summarized in the PSIR supports the conclusion that only 267.7
               grams had been seized.

Consol. Opening Br. of Appellants, ECF No. 47, at 39, United States v. Oshay Jones, No. 14-

4508 (4th Cir. Dec. 23, 2014). The Fourth Circuit denied Oshay Jones’ direct appeal, and on

the issue of drug quantity stated, “[w]e conclude that the Jones’s fail to affirmatively show that

the court relied on unreliable information.” Mem. Op., ECF No. 554, at 10 (per curiam). The

government argues that the Fourth Circuit’s ruling on direct appeal precludes Oshay Jones’

habeas claim. Oshay Jones argues that his appellate counsel did not raise on direct appeal the

Snead Drug Weight Claim. On this score, Oshay Jones’ point is well taken as his appellate

brief does not directly address the issue Oshay Jones now raises regarding the overstatement

in paragraph 41 of the PSR. While the brief on direct appeal notes that Snead testified that he

purchased “a total amount of not more than one ounce,” id. at 18, its argument focused on

the unreliability of Snead’s testimony, rather than the overstatement in the PSR about the

amount of crack cocaine bought by Snead. In particular, the brief argued that while Snead

testified that he texted Oshay Jones one to five times a week to buy crack, the data on Oshay

Jones’ cell phone only contained two texts. Id.

       Unlike in his direct appeal, Oshay Jones clearly raised the Snead Drug Weight Claim in

his   habeas   petition.   Oshay    Jones    asserts   that   the   court   misunderstood     the

Snead argument and never addressed it, instead characterizing, and dismissing, his claim as

challenging the reliability of the government’s witnesses. Oshay Jones is again correct as it

appears that neither the January 18, 2017 memorandum opinion nor the March 10, 2017 order




                                               31
denying the motion to reconsider address the Snead Drug Weight Claim. Nor did the Fourth

Circuit grant a certificate of appealability on this claim.

       The government asserts that the court lacks jurisdiction under Rule 60(b)(6) to address

the Snead Drug Weight Claim as that issue was raised and decided by the Fourth Circuit, both

on direct appeal and in his habeas petition. The government argues that this procedural history

establishes that Oshay Jones had his one bite at the apple and is procedurally barred from

obtaining a ruling on the merits. At the outset, it seems incongruous that Oshay Jones is barred

from asking the district court to address a claim he previously asserted but the court never

addressed. The fact that the court of appeals did not grant Oshay Jones a certificate of

appealability on this issue cannot erase the reality that the district court never addressed it in

the first instance. Oshay Jones is not improperly seeking a second bite at the apple; rather he

is asking the court, for the first time, to sink its teeth into the Snead Drug Weight Claim. As

such, the court finds that Oshay Jones may proceed under Rule 60(b)(6) as regards the Snead

Drug Weight Claim.

       The government argues that Oshay Jones’ motion be considered a successive habeas

petition under Gonzalez v. Crosby, 545 U.S. 524, 532 n.5 (2005), because it is “a second chance

to have the merits determined favorably.” This argument misses the mark. Oshay Jones does

not seek a second ruling from the court on the Snead Drug Weight Claim; rather, because the

court failed to address it previously, he asks the court for a ruling in the first instance. The




                                                 32
Snead Drug Weight Claim does not constitute an impermissible successive petition when the

court simply failed to address it the first time around.13

         In Gonzalez, the Supreme Court addressed the interplay between Federal Rule of Civil

Procedure 60(b) and “second or successive” habeas corpus petitions under the provisions of

the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), 28 U.S.C. § 2244(b).

The Court noted that “AEDPA did not expressly circumscribe the operation of Rule 60(b).”

545 U.S. at 529. See United States v. Winestock, 340 F.3d 200, 206-07(4th Cir. 2003) (“We

emphasize that we do not require that all Rule 60(b) motions be treated as successive

applications; instead, the proper treatment of the motion depends on the nature of the claims

presented.”). Where, as here, “a Rule 60(b) motion attacks, not the substance of the federal

court’s resolution of a claim on the merits, but some defect in the integrity of the federal

habeas proceedings,” Gonzalez, 545 U. S. at 532, a Rule 60(b) motion is appropriate.

                  There may be no infallible test for making this distinction, but a
                  relatively straightforward guide is that a motion directly attacking
                  the prisoner’s conviction or sentence will usually amount to a
                  successive application, while a motion seeking a remedy for some
                  defect in the collateral review process will generally be deemed a
                  proper motion to reconsider.

Winestock, 340 F.3d at 207. Here, Oshay Jones seeks to rectify just such a defect in his habeas

proceedings as he has identified a claim the court simply failed to address previously. These

“‘extraordinary circumstances’ justify[ ] the reopening of a final judgment.” Gonzalez, 545 U.S.

at 535 (citing Ackermann v. United States, 340 U.S. 193, 199 (1950); Liljeberg v. Health

Services Acquisition Corp., 486 U.S. 847, 864 (1988)).

13To the extent that the court’s order of January 4, 2019 states that the Snead Drug Weight Claim was “thoroughly
considered by this court and the Fourth Circuit Court of Appeals,” Order, ECF No. 594, at 2, that order is plainly
erroneous.

                                                          33
         Unlike the circumstances in the case principally relied upon by the government, Aikens

v. Ingram, 652 F.3d at 503, the present case does not present a “predicament [that] was as

much the result of [Oshay Jones’] management of the action and his litigation strategy choices

as it was the result of the district court’s erroneous judgment of dismissal.” In contrast to the

Plea Offer Claim, Oshay Jones never chose to abandon or failed to raise the Snead Drug

Weight Claim. Instead, the court simply failed to address it. Under these extraordinary

circumstances, the court believes that the Rule 60(b)(6) motion should be granted as “such

action is appropriate to accomplish justice.” Klapprott v. United States, 335 U.S. 601, 614-15

(1949).14

                   In determining whether to exercise the power to relieve against a
                   judgment under 60(b), the courts must engage in the delicate
                   balancing of “the sanctity of final judgments, expressed in the
                   doctrine of res judicata, and the incessant command of the
                   court’s conscience that justice be done in light of All the facts.”

Compton, 608 F.2d at 102 (quoting Bankers Mortgage Co. v. United States, 423 F.2d 73, 77

(5th Cir. 1970)).

         In this case, that “delicate balance” weighs in favor of the “incessant command of the

court’s conscience that justice be done in light of All the facts,” id., and requires the court to

grant Oshay Jones’ habeas petition as to the Snead Drug Weight Claim and set this case down

for resentencing.

         In contrast to the Plea Offer Claim, the Snead Drug Weight Claim is straightforward.

At trial, Snead testified that he met Oshay Jones in January 2012, and began buying crack



14Nor is Oshay Jones’ Rule 60(b)(6) claim untimely, especially as he has repeatedly tried to get the court to squarely
address the Snead Drug Weight Claim.

                                                            34
cocaine from him. Snead principally communicated with Oshay Jones by text, and testified

that on average, between January and August of 2012 he bought crack cocaine from Oshay

Jones two to three times a week, in amounts from $60 to $350. Trial Tr., ECF No. 400, at 7-

8. Snead testified that he made small purchases that cumulatively totaled an ounce of crack,

spending $2,000. Id. at 16. In stark contrast to this testimony, paragraph 41 of the PSR stated

that Snead “estimated he bought one ounce per week for eight months at a rate of $2,000 per

ounce.” PSR, ECF No. 341, ¶ 41. In drug quantity terms, there is a substantial difference

between Snead’s testimony that he bought a total of one ounce from Oshay Jones, and the

PSR’s recitation that Snead bought a ounce of crack cocaine from Oshay Jones every week

during the January to August 2012 period. This gross overstatement of drug quantity, not

objected to by trial counsel, appears to have factored into the total quantity of 1,442.2 grams

of crack cocaine calculated in paragraph 45 of the PSR, from which the Base Offense Level

was calculated in paragraph 51. As such, the Snead Drug Weight Claim is meritorious. To be

sure, the transcript of the Snead testimony was not filed until September 4, 2014, after Oshay

Jones was sentenced. Regardless, the court finds that trial counsel’s failure to object to the

overstatement of the quantity of crack cocaine purchased by Snead was constitutionally

ineffective and prejudiced Oshay Jones by inflating the Base Offense Level used for

sentencing.15




15The court can discern no prejudice to the government from this finding as the government has an interest in making
sure that sentences imposed are appropriately grounded in the evidence.

                                                         35
                                        V.     Conclusion.

       The government argues that the interests of justice in maintaining the finality of Oshay

Jones’ judgment should carry the day and prevent the court from addressing trial counsel’s

error in not objecting to the PSR’s overstatement of the amount of crack cocaine purchased

from Oshay Jones by Snead. Because the court did not recognize, much less address, this

aspect of Oshay Jones’ ineffective assistance of counsel claim, the court concludes that the

interests of justice in not perpetuating the continuation of this error require the court to grant

the Rule 60(b) motion on the Snead Drug Weight Claim and resentence him.

       Accordingly, the court will enter an order GRANTING in part and DENYING in

part Oshay Jones’ Rule 60(b) motion as to his habeas corpus petition. As detailed herein, the

court will GRANT habeas relief as to the Snead Drug Weight Claim and set the case down

for resentencing. However, because the Fourth Circuit Court of Appeals has ruled that Oshay

Jones abandoned the Plea Offer Claim, the court must DENY habeas relief on that claim.

                                     ENTERED this 9th day of April, 2020.
                                                            Digitally signed by Michael F. Urbanski
                                      Michael F.            DN: cn=Michael F. Urbanski, o=Western
                                                            District of Virginia, ou=United States
                                                            District Court,
                                      Urbanski              email=mikeu@vawd.uscourts.gov, c=US
                                      ________________________________
                                                            Date: 2020.04.09 11:37:53 -04'00'


                                     Michael F. Urbanski
                                     Chief United States District Judge




                                               36
